DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary & Final Rejection 
Applicant’s remarks presented during the Interview as held on 02/17/2022 with respect to headers have been fully considered and are persuasive.  The final rejection of 02/16/2022 has been withdrawn, however, new final rejection is issued with amendments to address the arguments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 11, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US 2015/0334838, hereinafter Ogawa) in view of Tuin et al (US 2017/0102509, hereinafter Tuin).
With respect to claim 11, Ogawa discloses a semiconductor device (fig. 3A) comprising: a metal base (80); an optical component (30) provided on the metal base; and a frame work having a metal pattern of an input pattern (60), an output pattern (70), and a bias pad (92), wherein the frame work located on the metal base; the bias pad and the input pattern or the output pattern are electrically connected by a conductor (para 0007).
Ogawa does not explicitly disclose that the optical component is a semiconductor chip, the semiconductor chip outputting an amplified output signal from an input signal and a metal pattern connected with an input of the semiconductor chip, and output configured to connect with an output of the semiconductor chip. and the conductor has a characteristic of isolation at a frequency around the input signal or the output signal.
In an analogous art, Tuin discloses that the optical component is a semiconductor chip (602) the semiconductor chip outputting an amplified (Para 0009) output signal from an input signal and a metal pattern (connection to PCB) connected with an input of the semiconductor chip, and output configured to connect with an output of the semiconductor chip and the conductor has a characteristic of isolation at a frequency around an input signal or an output signal of the semiconductor device (i.e. amplifier functionality).

With respect to claims 13, Ogawa/Tuin discloses the semiconductor device according to claim 11.
Ogawa discloses wherein the conductor is a bonding wire, and the bias pad serves a bias voltage (para 0007; pad for applying a bias) to the semiconductor chip via the bonding wire (para 0029).
With respect to claims 14, Ogawa/Tuin discloses the semiconductor device according to claim 11.
Ogawa discloses wherein the conductor is a metal pattern adhered to the framework (para 0030), and the bias pad serves a bias voltage to the semiconductor chip via the metal pattern (para 0007).
With respect to claim 16, Ogawa/Tuin discloses the semiconductor device according to claim 11. Ogawa discloses having a side wall fixed to the metal base and surrounding a periphery of the semiconductor chip, and the frame work fixed on the side wall (fig. 1B).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa/Tuin and further in view of Nishizawa et al. (US 5,910,010, hereinafter Nishizawa).
With respect to claims 12, Ogawa/Tuin discloses the semiconductor device according to claim 11.

In an analogous art, Nishizawa discloses wherein the frame work has a thickness of 0.5mm to 0.2mm and is made of resin (Col. 11; lines 60-67, Col. 25; lines 29-31;  merely having a specific thickness in not critical).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Ogawa/Tuin’s device by adding Nishizawa’s disclosure in order to manufacture a semiconductor device according to required specifications.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa/Tuin and further in view of BAE et al. (US 2011/0026334, hereinafter Bae).
With respect to claim 15, Ogawa/Tuin discloses the semiconductor device according to claim 11.
Ogawa/Tuin does not explicitly disclose a matching unit provided on the metal base, wherein the bias voltage is supplied to the semiconductor chip from the bias pad via the matching unit.
In an analogous art, Bae discloses a matching unit provided on the metal base, wherein the bias voltage is supplied to the semiconductor chip from the bias pad via the matching unit (para 0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Ogawa/Tuin’s device by adding Bae’s disclosure in order to manufacture a semiconductor device according to required specifications.
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa/Tuin and further in view of Sasaki et al. (US 6,144,571, hereinafter Sasaki).
With respect to claim 17, Ogawa/Tuin discloses the semiconductor device according to claim 11.
Ogawa/Tuin does not explicitly disclose wherein the side wall is made of resin.
In an analogous art, Sasaki discloses wherein the side wall is made of resin (Col. 4; lines 20-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Ogawa/Tuin’s device by adding Sasaki’s disclosure in order to protect the semiconductor device.

Claims 18, 20 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Zoorob et al (US 2011/0133224, hereinafter Zoorob).
With respect to claim 18, Ogawa discloses a device (fig. 3A) comprising a frame work having to be located on a metal base (80), the framework having;
 a metal pattern of an input pattern (60) for an input signal, an output pattern (70) for an output signal, and a bias pad (92),wherein the bias pad supplies a bias voltage to an optical component to be provided on the metal base (para 0007); wherein the bias pad and the input pattern or the output pattern are electrically connected by a conductor located on the frame work (para 0007).
Ogawa does not explicitly disclose that the optical component is a semiconductor chip and the conductor has a characteristic of isolation at a frequency around the input signal or the output signal of the semiconductor device.

Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Ogawa’s device by adding Zoorob’s disclosure in order to electrically isolate different components of a semiconductor device.
With respect to claims 20, Ogawa/Zoorob discloses the semiconductor device according to claim 18.
Ogawa discloses wherein the conductor is a bonding wire, and the bias pad serves a bias voltage (para 0007; pad for applying a bias) to the semiconductor chip via the bonding wire (para 0029).
With respect to claims 21, Ogawa/Zoorob discloses the semiconductor device according to claim 18.
Ogawa discloses wherein the conductor is a metal pattern adhered to the framework (para 0030), and the bias pad serves a bias voltage to the semiconductor chip via the metal pattern (para 0007).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa/Zoorob and further in view of Nishizawa.
With respect to claim 19, Ogawa/Zoorob discloses the semiconductor device according to claim 18.

In an analogous art, Nishizawa discloses wherein the frame work has a thickness of 0.5mm to 0.2mm and is made of resin (Col. 11; lines 60-67, Col. 25; lines 29-31;  merely having a specific thickness in not critical).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Ogawa/Zoorob’s device by adding Nishizawa’s disclosure in order to manufacture a semiconductor device according to required specifications.


Response to Arguments
Applicant’s response to objection has been acknowledged and objection has been withdrawn.
Applicant's arguments filed 11/3/2021 have been fully considered but they are not persuasive. Applicant argues as follows:

    PNG
    media_image1.png
    249
    849
    media_image1.png
    Greyscale

Examiner respectfully disagree and submits the following:
In an analogous art, Tuin discloses that the optical component is a semiconductor chip (602) the semiconductor chip outputting an amplified (Para 0009) output signal from an input signal and a metal pattern (connection to PCB) connected 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Ogawa’s device by adding Tuin’s disclosure in order to electrically isolate different components of a semiconductor device.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M CHOUDHRY/           Primary Examiner, Art Unit 2816